DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 1/6/21, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-3, 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a device lens of an electronic device, comprising: an anti-static layer comprising anti-static material disposed on an exterior of the device lens over a touchscreen display of the electronic device; a hard coat layer comprising hard coat material disposed directly over the anti-static layer, the anti-static material effective to prevent static build-up on the hard coat layer in a user environment; an interface to adhere the anti-static layer and the hard coat layer, the interface being surface treated to provide interfacial adhesion between the anti-static material and the hard coat material,  the prior art fails to teach or reasonably suggest,  an additional anti-static layer comprising additional anti-static material disposed directly over the hard coat layer: and an additional hard coat layer comprising additional hard coat material
disposed directly over the additional anti-static layer, in combination with the other limitations of claim 1.
Claims 2-3, 5-11 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 12 is allowable over the prior art of record for at least the reason that even though the prior art discloses an anti-static material, comprising: a first surface treatment disposed on an electronic device lens, the first surface treatment configured to bind the anti-static material to the electronic device lens to create an anti-static layer over the electronic device lens; and a second surface treatment disposed on the anti-static material, the second surface treatment configured to: bind the anti-static material to a hard coat material to create a hard coat layer over the anti-static layer; and form an interface that provides interfacial adhesion between the anti-static material and the hard coat material, the anti-static material configured to prevent static build-up on the hard coat material in a user environment, the prior art fails to teach or reasonably suggest, an additional hard coat layer comprising additional hard coat material disposed directly over an additional anti-static layer comprising additional anti-static material that is disposed directly over the hard coat layer, in combination with the other limitations of claim 12.
Claims 13-17 are dependent on claim 12 and are allowable over the prior art of record for at least the same reasons as claim 12.
Claim 18 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method, comprising: disposing an anti-static layer comprising anti-static material on an exterior of an electronic device lens over a touchscreen display of an electronic device; disposing a hard coat layer comprising hard coat material directly over the anti-static layer, the anti-static material effective to  the prior art fails to teach or reasonably suggest,  disposing an additional anti-static layer comprising additional anti-static material directly over the hard coat layer: and disposing an additional hard coat layer comprising additional hard coat material directly over the additional anti-static layer, in combination with the other limitations of claim 18.
Claims 19-22 are dependent on claim 18 and are allowable over the prior art of record for at least the same reasons as claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872